By the Court.
The question is, whether a warning, agreeably to the Statute, l 'vol. p. 400, prevents the person warned, *181b’om gaining a settlement, by the residence immediately following the warning only; or whether the effects of the warning extend to all subsequent, though distinct periods of residence.
The Court consider there is a material difference between the EnglisffStatute. and ours, on this subject. The English Statute merely giyes a settlement, by residence one year, without being warned, but does not express the effect of such warning.
Our Legislature has undertaken, expressly tó dclare the effect of the warning, and must be presumed to have expressed their intentions explicitly, and to intend something more, than would be inferred from mere silence. They intended to make a difference between our Statute and the English.
The 2d section of the Act, does not limit the effect of the warning to the present residence of the person warned, but expressly declares, that the person warned “shall not be deemed and adjudged to have gained a legal settlement in such town, unless such person or persons is or are discharged from such warning, by a vote of such town" &c.
This section was wholly unnecessary, for the purpose of preventing a settlement, under the residence, immediately following the warning ; it must have been intended to vary our Statute from the English so as to extend the effect of the warning to all subsequent, though distinct periods of residence. ^
Judgment — There is error; that the Judgment of the County CJourt be reversed ; and,
Judgment — That the pauper was duly removed — Chief Justice Chace dissenting.